Citation Nr: 1213442	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, specifically, for residuals of a lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1979 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) originated from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued the 10 percent rating then in effect for the Veteran's low back disability (lumbar strain).  The RO again confirmed this rating in a May 2008 decision, but in another decision since issued in August 2008 increased the rating from 10 to 20 percent retroactively effective from March 14, 2007, the date of receipt of this claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In a February 2011 decision, the Board denied the claim for a rating higher than 20 percent for this low back disability.  The Board also acknowledged a derivative TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  But the Board ultimately determined the Veteran did not have sufficient ratings for his two service-connected disabilities (his low back disability and tension-type headaches) to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a) (2011) or the required evidence of unemployability on account of these service-connected disabilities to in turn warrant referring this derivative TDIU claim for extra-schedular consideration under the alternative provisions of 38 C.F.R. § 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 order, granting a joint motion, the Court vacated the Board's decision denying a rating higher than 20 percent rating for the low back disability and remanded this claim to the Board for action and readjudication consistent with the terms of the joint motion.  And to comply with these directives, the Board in turn is remanding this claim to the RO for further development, also the derivative TDIU claim.


REMAND

In vacating the Board's prior February 2011 decision, the Court-granted joint motion cited the Board's failure to acknowledge or consider potentially favorable medical evidence - namely, a June 2008 VA compensation examiner's supposed diagnosis of degenerative disc disease (DDD) of the lumbar spine.  [Note:  In actuality, the June 2008 VA compensation examiner did not make this diagnosis; indeed, to the contrary, although lumbosacral spine X-rays taken during that examination had disclosed a questionable calcification of the L4-5 disc space, there was no evidence of degenerative disease, and the resultant diagnosis only mentioned the lumbar strain.]  Instead, it was the subsequent October 2009 VA compensation examiner that made this diagnosis of DDD of the lumbar spine, which he based on the results of a contemporaneous August 2009 magnetic resonance imaging (MRI), which he compared to the results of the lumbar spine X-rays that were earlier taken during the June 2008 VA examination.  This MRI disclosed evidence of active inflammatory discogenic change at the L2 superior endplate, which was indicated may be the cause of the Veteran's pain.  There was no spinal canal stenosis or significant neural foraminal stenosis.  This additional VA examiner did not, however, indicate whether the DDD of the lumbar spine is associated with or part and parcel of the service-connected lumbar strain or whether it is secondary to the service-connected lumbar strain, meaning proximately due to, the result of, or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence generally is needed to associate a condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Court has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the 
service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, though, since the October 2009 VA compensation examiner did not clarify whether the DDD of the lumbar spine is associated with, part and parcel of, or caused or aggravated by the service-connected lumbar strain, the Board is requesting medical comment on this important issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

This additional medical comment also is needed since that was the Veteran's most recent VA compensation examination, so some 21/2 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The derivative TDIU claim is "inextricably intertwined" with this claim for a rating higher than 20 percent for the service-connected low back disability, particularly since the determination of whether the DDD of the lumbar spine is associated with, part and parcel of, or caused or aggravated by the service-connected lumbar strain will potentially affect the rating for the low back disability and, in turn, whether this derivative TDIU claim must be considered under 38 C.F.R. § 4.16(a) versus (b).

Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be substantially gainful rather than just marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  This in this instance requires having him examined for a medical opinion on this determinative issue of employability.  Friscia, 7 Vet. App. at 297.  Hence, the VA compensation examiner should also opine as to whether the Veteran is incapable of obtaining and maintaining substantially gainful employment, versus just marginal employment, as a result of his service-connected low back disability and tension-type headaches.

As the Board explained when previously considering this derivative TDIU claim in February 2011, the Veteran has indicated that he was once employed stocking shelves and that to do that job now would be very difficult given the extent of his current low back pain.  From the file, the position stocking shelves appears to have been his military occupational specialty (MOS) of material supply specialist while in the Army from April 1979 to May 1982.  And he has had very little consistent employment in the thirty years since his discharge from service.  A September 2009 VA treatment record indicates he had worked for VA from 1985-1986, but does not specify the position or in what capacity.  He also reported working as a roofer for approximately 2 weeks in 1997.  But according to his 2000-2009 VA treatment records, it appears that his employment (or possible unemployability) was greatly hampered by his polysubstance abuse and recurring run ins with the law, rather than on account of his low back disability.

Although the June 2008 VA examiner endorsed that stocking shelves would be difficult-to-impossible to do now considering the extent of the Veteran's low back pain, this is not tantamount to concluding he is unable to perform any kind of substantially gainful employment due to his low back disability, especially if less physically demanding (i.e., more sedentary).  This examiner's statement may be more relevant to the Veteran's employability if he had worked in a warehouse for many years and then left due to his low back pain.  Here, though, he appears to have had a position stocking shelves in the Army thirty years ago with no relevant work experience since to gauge his physical capabilities or aptitudes.

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," in the process noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

As already alluded to, marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The most recent VA medical treatment records on file are dated in January 2010, so from more than 2 years ago.  Any more recent VA and/or private medical treatment records also must be obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in "constructive", if not actual, possession of the agency and must be obtained and considered if they could be determinative of the claim).


The Board also sees the RO has contacted the Social Security Administration (SSA) in an attempt to obtain records from this other Federal agency, but in September 2009 the SSA responded - indicating no records were found pertaining to the Veteran, despite the fact that the SSA apparently had denied his claim.  Given that it has been some 21/2 years since, the RO should again contact the SSA and again attempt to obtain any records relating to a disability determination concerning the Veteran, as these records are potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially pertinent to the claim(s) before VA).

Lastly, by letter dated in October 2011, the Veteran's attorney stated that if the claims cannot be granted in full, they want a hearing before the Board.  So as this appeal is being remanded for the additional development mentioned, the RO should contact them and ask that they clarify whether they still want a hearing before the Board, and, if they do, the type of hearing that is being requested, i.e., a hearing at the Board's offices in Washington, DC (Central Office hearing), or instead a hearing at the RO with the presiding Veteran's Law Judge of the Board there (Travel Board hearing), or a videoconference hearing.  See 38 C.F.R. § 20.700, 20.702, 20.704 (2011).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and his attorney and ask them to clarify whether the Veteran wants a hearing before the Board and, if so, the type of hearing being requested.  If a Travel Board or videoconference hearing is requested, the RO must schedule it, whereas the Board will schedule a Central Office hearing.


2.  Also ask the Veteran and his attorney to provide the names and addresses of all VA or private medical care providers that have evaluated or treated the Veteran for his low back disability since January 2010.  With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records.  If the records identified are in the possession of a Federal department or agency, then obtaining them is governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.

If attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  As well, again attempt to obtain his SSA records, including any medical records this other Federal agency considered in determining his entitlement.

And, similarly, if attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(e).


4.  Ensure that all notice obligations are satisfied concerning the derivative TDIU claim.

5.  Upon completion of the above, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected low back disability.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner should first indicate whether the DDD of the lumbar spine that was diagnosed at the conclusion of the October 2009 VA compensation examination is associated with, part and parcel of, or caused or aggravated by the service-connected lumbar strain.  If it is, or the effects of it determined to be indistinguishable from the service-connected disability, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this disc disease (intervertebral disc syndrome (IVDS)), meaning he has been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1)).  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also should be indicated.

The examiner should additionally measure range of motion on forward flexion, backward extension, right and left lateral flexion, and right and left rotation, and indicate whether and to what extent pain affects the range of motion, including during "flare ups" or 

prolonged, repeated use.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  To this end, the examiner should specify at what point in the Veteran's range of motion his pain sets in.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40

Medical comment is needed, as well, concerning whether the Veteran is unable to obtain or maintain substantially gainful employment, versus just marginal employment, on account of his service-connected disabilities (which are the lumbar strain and tension-type headaches), when considering his level of education, prior work experience and training, etc., but not his advancing age and any impairment attributable to disabilities that are not service connected.  It therefore is essential the examiner determine whether the DDD of the lumbar spine, like the lumbar strain, is service connected.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this VA examination, without good cause, will have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

6.  Then readjudicate these claims for an increased rating for the low back disability and for a TDIU in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



